ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.
Applicant argues, on pages 8-9, that “the claim discloses a technical solution to solve a technical problem in the field of data centers or computer networks” and that the amendments “include, ‘output and presentation limitations’ as requested by the Examiner in the Office Action at p.4.” (emphasis by applicant)
The examiner respectfully disagrees.
As noted in the previous action, “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to 
Further, the examiner did not request any output or presentation limitations. The section of the office action to which applicant refers is reproduced below:
“The recitations of providing a historical event store, outputting a score and presenting a reduced number of events to an operator are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. Directing that a certain result be outputted or displayed amounts to necessary output. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).”
This was not a request for an output limitation, rather it was making clear that simply directing an output of the results of the analysis amounts to necessary output required by the recited judicial exception and is therefore insignificant extra-solution activity. See cited MPEP section 2106.05(g).

Applicant argues, on pages 8 and 9, that “a ‘pen and paper’ cannot be used to ‘generat[e] automatically by the computer a ticket for a help desk, the automatically generated ticket related to the first set of event occurrences’ as is claimed.” Applicant further argues that the amended claim is “integrated into a practical application…Applicant’s claims contain further claim elements which limit the application to, ‘generating automatically by the computer a ticket for a help desk, the automatically generated ticket related to the first set of event occurrences’.” (emphasis by applicant)
The examiner respectfully disagrees.
The concept of generating a computer ticket is not, as applicant contends, impossible to perform with a pen and paper. On the contrary, result information from the recited judicial exception could be communicated with pen and paper and/or verbally, in addition to being able to be performed on a computer. This limitation, then, cannot improve computer technology. MPEP 2106.05(a)(I). The computer is simply invoked as a tool to perform a step that could be performed manually. MPEP 2106.04(a)(2)(III)(C).
The computer ticket, representing the results of the recited judicial except for data gathering and analysis, is insignificant extra-solution activity, amounting to necessary output required by the judicial exception. MPEP 2106.05(g).
Contrary to applicant’s assertion that the automatic generation of a ticket is a central point of applicant’s claims, when considering the specification disclosure it is clear that automatically creating a help desk ticket is mentioned in the background as something may be performed in response to an event occurring (paragraph 0002) and is not even meaningfully linked the later analysis disclosures. In any event, it is clear that the fact that event information “may be used to automatically create a ticket” is no more than required output representing insignificant extra-solution activity. MPEP 2106.05(g).
“For a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose 
Regarding the double patenting rejections, the terminal disclaimer has obviated those rejections and they are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113